DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed on October 6, 2022 have been fully considered but they are not persuasive. Applicant’s representative argues that Reese and Dunias, alone or in combination fail to teach “another group of conductive loops attached to the substrate, wherein the another group of conductive loops are positioned on the substrate such that when a thumb carpal metacarpal joint flexes the another group of conductive loops change inductance due to the twisting and bending motion imparted to the substrate between the thumb and a back of a hand of the body.”
The Office respectfully disagrees. In Figure 15, Reese teaches a plurality of conductive loops (“Capacitive bend or stretch sensing regions for measuring finger flexion/extension”). Figure 15 illustrates that the thumb comprises 4 conductive loops: one positioned over the distal joint of the thumb, one positioned at the metacarpal joint of the thumb, one positioned between the distal joint and the metacarpal joint of the thumb and the last one positioned between the metacarpal joints of the index finger and the thumb. The conductive loop positioned at the metacarpal joint of the thumb and the latter conductive loop (the conductive loop between the index finger and thumb) read on the claimed limitation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (See Claims 15 and 16) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al. (USPGPUB 201/0168567—hereinafter “Reese”) in view of Dunias et al. (USPGPUB 2013/0131554—hereinafter “Dunias”).
As to Claim 1, Reese teaches a wearable device (Abstract – glove) for measuring one or more joint angles of a body of a user (Abstract – “angular displacement…by joint of the human hand”) comprising: 
a flexible, elastic substrate (Col. 2, ¶ 29 – “The first angular displacement unit may [be] stretchable between the first end and the second end and bendable along a length of the first angular displacement”), the substrate attachable to the body (Pg. 13, ¶ 101 – “Sensing network 1500…is shown to be overlaid on a human hand); 
a plurality of stretchable conductive loops attached to the substrate (See Fig. 15 at “Capacitive bend or stretch sensing regions for measuring finger flexion/extension” and Fig. 2 at 200), a first group of the plurality of conductive loops positioned over distal interphalangeal joints when the substrate is worn on the body (Fig. 15, note “Capacitive bend or stretch sensing regions for measuring finger flexion/extension” near the fingertips of each finger), a second group of the plurality of the conductive loops positioned over proximal interphalangeal joints when the substrate is worn on the body (Fig. 15, note “Capacitive bend or stretch sensing regions for measuring finger flexion/extension” near the center of each finger), and a third group of the plurality of conductive loops positioned on top of the metacarpal phalangeal joints (Fig. 15, note “Capacitive bend or stretch sensing regions for measuring finger flexion/extension” near the bottom of each finger), each of the plurality of conductive loops comprising a pattern of conductive material configured to stretch and increase inductance when the joint flexes and contract and decrease inductance when the joint extends (See Figs. 2, 4 and 15 and Pg. 13, ¶ 101 – “Each sense region may measure a finger bending, stretching, and/or pressure of a finger on an object (e.g., touch) independent of another sense region.”); 
another group of conductive loops attached to the substrate, wherein the another group of conductive loops are positioned on the substrate such that when a thumb carpal metacarpal joint flexes the another group of conductive loops change inductance due to the twisting and bending motion imparted to the substrate between the thumb and a back of a hand of the body (Fig. 15, note third “Capacitive bend or stretch sensing regions for measuring finger flexion/extension” positioned at the base of the thumb and the sensing region located adjacent to the base of the thumb (between the index finger and thumb));
a measurement circuit (Fig. 14 at 20 and Pg. 12, ¶ 96 and Pg. 15, ¶ 109 – “measuring circuit”) attached to the plurality of conductive loops by conductive wires within or upon the substrate (Fig. 15 at Connecting traces); and
a processor attached to the measuring circuit (Fig. 14 at 115), the processor configured to receive inductance values from the inductance measuring circuits and compute a plurality of joint angles based on the inductance values (Pg. 12, ¶ 96-97).  
Reese fails to teach an inductance measurement circuit configured to measure inductance in a corresponding conductive loop. Examiner cites Dunias to teach an inductance measurement circuit attached to a conductive loop (Fig. 4 at 58 and Fig. 6 at 47) and configured to measure inductance in the conductive loop (Pg. 3, ¶ 42 and Pg. 4, ¶ 45 and 51).  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate an inductance measurement circuit, as taught by Dunias, in the wearable device taught by Reese, in order to calculate a well-defined degree of torsion or bending (Abstract and Pg. 4, ¶ 45).
Dunias teaches one inductance measurement circuit (Fig. 4 at 58 and Fig. 6 at 47). Reese, as modified by Dunias, fails to teach a plurality of inductance measurement circuits. The Examiner cites St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11 (77 Cir. 1977) to teach that it is well known to duplicate parts to obtain a multiplied effect. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide multiple inductance measurement circuits for multiple conductive loops (i.e. a separate conductive loop and measurement circuit for each finger), as supported by the case law above, in the wearable device taught by Reese, as modified by Dunias, in order to simultaneously measure the inductance of multiple conductive loops.
As to Claim 2, Reese, as modified by Dunias, teaches that said stretchable conductive loops comprise zigzag patterns, wherein the zigzag patterns accommodate movement of the conductive loops relative to movement of the joint (Dunias, See Fig. 5 at 20 and Pg. 6, ¶ 73).  
As to Claim 3, Reese, as modified by Dunias, teaches that said conductive loops comprise a plurality of turns (Dunias, Pg. 3, ¶ 36 – “loop may consist of two or more windings”), such that a circuit is formed from said inductance measuring circuits, through said conductive wires within or upon said substrate, through each loop in turn, and then back through said conductive wires to return to said inductance measuring circuit (Dunias, Figs. 4 and 6 and Pg. 6, ¶ 73).  
As to Claim 4, Reese teaches that said conductive loops are positioned adjacent to the axis of flexion of the corresponding joint, when the substrate is worn on the body (See Figs. 4 and 15).  
As to Claim 5, Reese teaches that he wearable device is attached to the body (See Fig. 15 and Pg. 13, ¶ 101).  
As to Claim 6, Reese teaches that the plurality of conductive loops are positioned over a plurality of joints, when the substrate is worn on the body (See Fig. 15 at “Capacitive bend or stretch sensing regions for measuring finger flexion/extension”).  
As to Claim 7, Reese teaches at least two extensible conductive loops positioned opposite the primary direction of joint flexion of the metacarpal phalangeal joints of the digits and configured to measure abduction and flexion (See Fig. 15 at “Capacitive bend or stretch sensing regions for measuring finger flexion/extension”).  
As to Claim 11, Reese teaches that the wearable device comprises tubular structures configured to allow attachment to the body by allowing body parts to pass through the tubular structures (Pg. 13, ¶ 101 –“glove”).  
As to Claim 12, Reese teaches that the flexible, elastic substrate is a silicone or polyurethane elastomer or a woven elastic textile (Pg. 4, ¶ 42 and Pg. 6, ¶ 57). 
As to Claim 13, Reese teaches that said processor is attached to a wireless transmitted configured to transmit information from said processor to a computer (Pg. 11, ¶ 88 and Pg. 13, ¶ 99).
As to Claim 15, Reese, as modified by Dunias, teaches that each of the inductance measurement circuits comprises a means to generate an oscillatory current passing through said conductive loops and means to measure the frequency of the resulting oscillatory current (Dunias, Pg. 4, ¶ 49).
As to Claim 16, Reese, as modified by Dunias, fails to teach that said means to generate oscillatory current and measure the frequency of said oscillatory currents are embodied by digital logic gates.  Examiner takes Official Notice that digital logic gates are well known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate digital logic gates, in the wearable device taught by Reese, as modified by Dunias, in order to make logical decisions based on the combination of digital signals presented on its inputs.
As to Claim 17, Reese, as modified by Dunias, fails to teach that said digital logic gates are embodied within a field programmable gate array (FPGA). Examiner takes Official Notice that FPGA’s are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the digital logic gates taught by Reese, as modified by Dunias, into an FPGA, in order to allow programming at a software level at any time.

Claim 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese and Dunias in view of Fujita et al. (USPGPUB 2009/0256558—hereinafter “Fujita”).
As to Claim 9, Dunias teaches that the inductance measurement circuits comprise a capacitor and frequency counter and generates an oscillatory signal (Pg. 4, ¶ 49). Reese, as modified by Dunias, however, fails to teach that each of the inductance measurement circuits also comprises an amplifier and feedback circuit, the amplifier and feedback circuit connected to the corresponding conductive loop and capacitor and configured to generate an oscillatory signal.  Examiner cites Fujita to teach an inductance measurement circuitry that includes a capacitor (Fig. 9a at 35), amplifier (38), feedback circuit (39) and frequency counter (40), the amplifier (38) and feedback circuit (39) connected to the corresponding conductive loop (36) and capacitor (37) and configured to generate an oscillatory signal (Pgs. 11-12, ¶ 121-127). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate an inductance measurement circuitry as taught by Fujita, in the wearable device taught by Reese, as modified by Dunias, in order to detect the change in magnetic flux with sufficient accuracy (Fujita, Pg. 12, ¶ 126).
As to Claim 14, Reese, as modified by Dunias and Fujita, fails to teach that the amplifier, feedback circuit, and frequency counter are embodied in a field programmable gate array (FPGA).  Examiner takes Official Notice that FPGA’s are well-known in the art. At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the components taught by Reese, as modified by Dunias and Fujita, into an FPGA, in order to replace the many circuits into one IC and allow programming at a software level at any time.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese and Dunias in view of McMillen et al. (USPGPUB 2017/0303853—hereinafter “McMillen”).
As to Claim 10, Reese, as modified by Dunias, fails to teach a device attached to the wearable device at the wrist, the device comprising a plurality of optical or magnetic transmitters or receivers, the device configured to interoperate with a body tracking system. Examiner cites McMillen to teach a device attached to the wearable device at the wrist (Fig. 12 at 1206), the device comprising a plurality of optical or magnetic transmitters or receivers, the device configured to interoperate with a body tracking system (McMillen, Pg. 7, ¶ 63). At the time of the effective filing date of the application, it would have been obvious to a person of ordinary skill in the art to incorporate the device, as taught by McMillen, in the wearable device taught by Reese, as modified by Dunias, in order to determine the position of a hand in space and to detect forces associated with actions of a hand that may be used to control a wide variety of processes and devices (McMillen, Abstract and Pg. 7, ¶ 63).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694